Title: From John Adams to Timothy Pickering, 25 October 1798
From: Adams, John
To: Pickering, Timothy



Sir
Quincy Oct 25th 1798

I return you Mr Adams’s letter No 128 and the document inclosed in it. I congratulate you on Gen Pinckneys arrival and condole with you on Gen. Marshalls erroneous answers to his catechist.
An account of the conduct of the French in overturning the government of Switzerland, written by Sir Francis D’Ivernois has been published in one of the Boston papers. Perhaps that which you have received may be the same, if it is keep it till I see you.
Inclosed is an extract of a letter from Mr Russel, a son of Mr Joseph Russel of Boston, the late auctioneer. It relates a curious and important fact, which I dont remember to have heard before.
I am Sir your most humble

John Adams